Case 19-11775 Doc 182 Filed 06/08/20 Entered 06/08/20 14:07:57 Main Document Page 1 of 9




                          IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE EASTERN DISTRICT OF LOUISIANA
                                      www.laeb.uscourts.gov

    In re:                                           Case No. 19-11775

    Mr. Camper, LLC d/b/a Yogi Bear's                Chapter 11
    Jellystone Park Camp Resort,
                                                     Section "A"
                            Debtor.


      FINDINGS OF FACT AND CONCLUSIONS OF LAW IN SUPPORT OF ORDER
      CONFIRMING PLAN OF REORGANIZATION FILED BY MR. CAMPER, LLC
    DATED NOVEMBER 22, 2019, AS IMMATERIALLY MODIFIED ON MARCH 27 AND
                                 APRIL 6, 2020

             The Court held the hearing on confirmation of the Plan of Reorganization Filed by Mr.

   Camper, LLC Dated November 22, 2019, as Immaterially Modified on March 27 and April 6, 2020

   (the "Plan") (ECF No. 168) filed by Mr. Camper, LLC d/b/a Yogi Bear's Jellystone Park Camp

   Resort (the "Debtor") on May 27, 2020 at 3:00 p.m. Central Time. Appearing by telephone were:

             1.     Ryan J. Richmond and Markus E. Gerdes on behalf of the Debtor;

             2.     Amanda B. George on behalf of the Office of the United States Trustee, Region 5

                    (the "U.S. Trustee"); and

             3.     J. Patrick Gaffney on behalf of Apex Bank.

   Maurice Leblanc, the Debtor's manager, was also present during the telephonic hearing. No other

   party-in-interest, including the U.S. Small Business Administration (the "S.B.A."), made an

   appearance.

             During the confirmation hearing, Mr. Richmond argued on behalf of the Debtor in support

   of confirmation of the Plan. At the request of Mr. Richmond, the Court took judicial notice of the

   record of this case and admitted into evidence the Declaration in Support of Plan Confirmation of
Case 19-11775 Doc 182 Filed 06/08/20 Entered 06/08/20 14:07:57 Main Document Page 2 of 9




   Maurice Leblanc (ECF No. 177, Ex. "A") (the "Declaration"). No interested party objected to the

   request for judicial notice and admission of the Declaration into evidence.

          Upon consideration of the foregoing, for reasons orally assigned in open Court and on the

   record, the record of this case, including, but not limited to, the Declaration and the Chapter 11

   Ballot Tabulation (ECF No. 175) (the "Tabulation"), and applicable law, the Court determined to

   confirm the Plan. The Court hereby issues these Findings of Fact and Conclusions of Law in

   Support of the Order Confirming Plan of Reorganization Filed by Mr. Camper, LLC Dated

   November 22, 2019, as Immaterially Modified on March 27 and April 6, 2020 (the "Findings and

   Conclusions") to supplement the oral finding made in open Court. Accordingly, the Court finds

   and concludes as follows:

          1.      Jurisdiction. This Court has jurisdiction over this Chapter 11 case pursuant to 28

   U.S.C. § 1334. Venue is proper before this Court pursuant to 28 U.S.C. § 1408. Confirmation of

   the Plan is a "core" proceeding under 28 U.S.C. § 157(b)(2), and this Court has exclusive

   jurisdiction to determine whether the Plan complies with the applicable provisions of the

   Bankruptcy Code.

          2.      Notice. The Disclosure Statement in Support of Plan of Reorganization Filed by

   Mr. Camper, LLC Dated November 22, 2019, as Immaterially Modified on March 27 and April 6,

   2020 (the "Disclosure Statement") (ECF No. 167) and the Plan were transmitted and served in

   compliance with the Bankruptcy Rules and this Court’s orders, and service thereof was adequate

   and sufficient to satisfy due process. All parties, including, without limitation, those taxing

   authorities, attorneys general, and other governmental units entitled to notice of the hearing to

   consider confirmation of the Plan and the deadline for submitting ballots and filing and serving

   objections to confirmation of the Plan, received adequate notice of the Plan and the confirmation




                                                   2
Case 19-11775 Doc 182 Filed 06/08/20 Entered 06/08/20 14:07:57 Main Document Page 3 of 9




   hearing in accordance with the Bankruptcy Rules and have had an ample opportunity to appear

   and be heard with respect thereto. No other or further notice is necessary or required.

          3.      Judicial Notice. This Court takes judicial notice of the docket maintained in this

   Chapter 11 case by the Clerk of Court, including, without limitation, all pleadings and other

   documents filed, all orders entered, and all evidence and arguments made, proffered, or adduced

   at hearings held before the Court in this Chapter 11 case.

          4.      Compliance with the Applicable Provisions of the Bankruptcy Code. The

   Debtor has met its burden of proving the elements required under the Bankruptcy Code for

   confirmation of the Plan by a preponderance of the evidence.

          5.      The Plan Complies with Section 1129(a)(1). The Plan complies with the

   applicable provisions of the Bankruptcy Code, thereby satisfying 11 U.S.C. § 1129(a)(1).

          6.      Proper Classification of Claims and Equity Interests. The Plan designates eight

   (8) classes of claims and equity interests against the Debtor. The claims or equity interests placed

   in each class are substantially similar to other claims or equity interests, as the case may be, in

   such class. Valid business, factual, and legal reasons exist for separately classifying the various

   classes of claims and equity interests created under the Plan, and such classes do not unfairly

   discriminate among holders of claims or equity interests. For example, the Debtor placed the claim

   of Leisure Systems, Inc. ("LSI") in Class 6. Although LSI has an unsecured claim, the Debtor

   appropriately classified LSI separately because LSI is the Debtor's Yogi Bear/Jellystone

   franchisor, and the Class 6 claim of LSI relates to the curing of pre-petition monetary defaults

   under the parties franchise agreement. Thus, the Plan satisfies 11 U.S.C. §§ 1122 and 1123(a)(1).

          7.      Specification of Unimpaired Classes. The Plan specifies that Classes 2, 3, 4, 5,

   and 8 are unimpaired under the Plan and are deemed to have accepted the Plan, thereby satisfying




                                                    3
Case 19-11775 Doc 182 Filed 06/08/20 Entered 06/08/20 14:07:57 Main Document Page 4 of 9




   11 U.S.C. § 1123(a)(2) of the Bankruptcy Code. The Court notes that no party-in-interest objected

   to the designation of these classes of claims as unimpaired.

           8.     Specification of Treatment of Impaired Classes. The Plan designates Classes 1,

   6 and 7 as impaired and specifies the treatment of claims in those classes, thereby satisfying 11

   U.S.C. § 1123(a)(3). The Court observes that each of these classes voted to accept confirmation of

   the Plan.

           9.     Equal Treatment Within Classes. The Plan provides for the same treatment for

   each claim or equity interests in a particular class unless the holder of a particular claim or equity

   interests in such class has agreed to a less favorable treatment of its claim or equity interests,

   thereby satisfying 11 U.S.C. § 1123(a)(4).

           10.    Implementation of Plan. The Plan provides adequate and proper means for

   implementation of the Plan, thereby satisfying 11 U.S.C. § 1123(a)(5).

           11.    Non–Voting Securities. The Plan provides for the continuation of all membership

   interests, all of which shall be voting interests, and therefore 11 U.S.C. § 1123(a)(6) is deemed

   satisfied.

           12.    Selection of Management. The Plan provides, as of the effective date, that Maurice

   Leblanc will serve as the manager of the reorganized Debtor. Accordingly, the Plan satisfies the

   requirements of 11 U.S.C. § 1123(a)(7).

           13.    Rule 3016(a). The Plan is dated and identifies the entity submitting it, thereby

   satisfying Bankruptcy Rule 3016(a).

           14.    Additional Plan Provisions. The provisions of the Plan are appropriate and not

   inconsistent with all other applicable provisions of the Bankruptcy Code.




                                                     4
Case 19-11775 Doc 182 Filed 06/08/20 Entered 06/08/20 14:07:57 Main Document Page 5 of 9




          15.     The Plan Complies with Section 1129(a)(2). The Debtor has complied with the

   applicable provisions of the Bankruptcy Code, thereby satisfying 11 U.S.C. § 1129(a)(2).

          16.     Proper Debtor and Plan Proponents. The Debtor is the proper debtor pursuant to

   11 U.S.C. § 109 and the proper proponent of the Plan pursuant to 11 U.S.C. § 1121(c).

          17.     Compliance with Applicable Bankruptcy Code Provisions. The Debtor has

   complied with applicable provisions of the Bankruptcy Code, except as otherwise provided or

   permitted by orders of the Court.

          18.     Compliance with Solicitation Requirements. The Debtor has complied with the

   applicable provisions of the Bankruptcy Code and the Bankruptcy Rules in transmitting the

   solicitation materials and in soliciting and tabulating votes on the Plan.

          19.     Plan Proposed in Good Faith. The Debtor has proposed the Plan in good faith and

   not by any means forbidden by law, thereby satisfying 11 U.S.C. § 1129(a)(3). In determining that

   the Plan has been proposed in good faith, the Court has examined the totality of the circumstances

   surrounding the commencement of this Chapter 11 case and the arms-length negotiation between

   the Debtor and Apex Bank related to the formulation of the Plan. This Chapter 11 case was filed

   and the Plan was proposed with the legitimate and honest purposes of reorganizing the Debtor's

   debt structure. The Plan reflects the results of these negotiations and is reflective of the interests

   of all of the Debtor's estate's constituencies. Moreover, the Debtor kept the S.B.A. and the U.S.

   Trustee informed throughout the Plan negotiation process. By all definitions, the Plan was

   proposed in good faith.

          20.     Payments for Services or Costs and Expenses. Except as otherwise provided or

   permitted by the Plan, any payment made or to be made by the Debtor for services or for costs and

   expenses in or in connection with this Chapter 11 case, or in connection with the Plan and incident




                                                     5
Case 19-11775 Doc 182 Filed 06/08/20 Entered 06/08/20 14:07:57 Main Document Page 6 of 9




   to this Chapter 11 case, has been approved by, or is subject to the approval of, the Court as

   reasonable, thereby satisfying 11 U.S.C. § 1129(a)(4).

          21.     Directors, Officers, and Insiders. The Debtor has complied with 11 U.S.C. §

   1129(a)(5). The Debtor has disclosed that Maurice and Myra Leblanc will continue to be the

   Debtor's member and that Maurice Leblanc will continue to serve as the Debtor's manager. Given

   that Maurice Leblanc and/or his family have owned and operated the Debtor for several decades,

   his continued management of the Debtor is appropriate under the circumstances.

          22.     No Rate Changes. The Plan does not propose any rate changes that are subject to

   governmental regulation. Thus, 11 U.S.C. § 1129(a)(6) is not applicable and is deemed satisfied.

          23.     Best Interests of Creditors. The Plan satisfies 11 U.S.C. § 1129(a)(7) as each

   holder of a claim or equity interest in an impaired class either has accepted the Plan or will receive

   or retain under the Plan, on account of such claim or equity interests, property of a value, as of the

   effective date of the Plan, that is not less than the amount that it would receive if the Debtor were

   liquidated pursuant to Chapter 7 of the Bankruptcy Code.

          24.     Treatment of Administrative Claims. The Plan’s treatment of allowed

   administrative expense claims satisfies the requirements of 11 U.S.C. § 1129(a)(9). Except to the

   extent any entity entitled to payment of any allowed administrative expense claim agrees to a

   different treatment, the Plan provides that each holder of an allowed administrative expense claim

   will receive cash in an amount equal to such allowed administrative expense claim on the later of

   (A) the effective date of the Plan or (B) as soon as the administrative expense claim is allowed by

   final order of the Court. These administrative expense claims include claims for the Debtor's

   attorneys' fees and U.S. Trustee’s fees.




                                                     6
Case 19-11775 Doc 182 Filed 06/08/20 Entered 06/08/20 14:07:57 Main Document Page 7 of 9




          25.     Acceptance of at Least One Impaired Class. The Plan satisfies 11 U.S.C.

   § 1129(a)(10). There are three (3) impaired classes under the Plan, each of which voted to accept

   the Plan. The Debtor did not receive any ballot rejecting the Plan. The other classes, 2, 3, 4, 5, and

   8, are deemed to accept the Plan because they are unimpaired. Each class has accepted the Plan.

   Thus, at least one of the impaired classes of claims with the right to vote to accept or reject the

   Plan has voted to accept the Plan and has accepted the Plan in requisite numbers and amounts

   without the need to include any acceptance of the Plan by any insider.

          26.     Feasibility. The Plan satisfies 11 U.S.C. § 1129(a)(11) because, as evidenced by

   the Declaration, confirmation of the Plan is not likely to be followed by liquidation or the need for

   further financial reorganization. Thus, the Plan presents a workable framework of reorganization

   and there is a reasonable probability that the provisions of the Plan will be performed. The Plan is

   found and determined to be feasible.

          27.     Payment of Certain Fees. All fees payable on or before the effective date under

   28 U.S.C. § 1930 either have been paid or will be paid on the effective date. Accordingly, the Plan

   satisfies 11 U.S.C. § 1129(a)(12).

          28.     Principal Purpose. The principal purpose of the Plan is neither the avoidance of

   taxes nor of Section 5 of the Securities Act of 1933, 15 U.S.C. § 77e, et seq. The Plan, therefore,

   satisfies the requirements of 11 U.S.C. § 1129(d).

          29.     Good Faith Solicitation. Based upon the record before the Court, the Debtor and

   its respective manager, members, attorneys, and other professionals have acted in good faith with

   respect to, and in compliance with, applicable provisions of the Bankruptcy Code in soliciting

   votes on the Plan and such solicitation is hereby determined to have been in good faith and in

   compliance with the applicable provisions of the Bankruptcy Code and the foregoing are entitled




                                                     7
Case 19-11775 Doc 182 Filed 06/08/20 Entered 06/08/20 14:07:57 Main Document Page 8 of 9




   to the protections afforded by 11 U.S.C. § 1125(e). The Court also finds and concludes that the

   Debtor and Apex Bank, through respective counsel, negotiated in good faith a resolution to Apex

   Bank's claim(s).

           30.     Satisfaction of Confirmation Requirements. The Plan satisfies all requirements

   for confirmation set forth in 11 U.S.C. § 1129(a).

           31.     Retention of Jurisdiction. The Court finds and concludes that it may properly

   retain jurisdiction over, inter alia, the matters set forth in the Plan.

           32.     Objections. Apex Bank and the S.B.A are the two largest creditors in this

   Chapter 11 case. Neither Apex Bank nor the S.B.A. filed an objection to confirmation of the Plan.

   In fact, Apex Bank, the Debtor's single largest creditor, voted to accept the Plan. Any objections

   to confirmation that could have been filed are deemed waived, overruled and/or denied.

           33.     Cramdown. All of the requirements of 11 U.S.C. § 1129(a) are either satisfied or

   not applicable, the Court does not need to determine if the Plan discriminates unfairly or is fair

   and equitable. The Court finds and concludes that confirmation of the Plan under 11 U.S.C.

   § 1129(b) is not necessary.

           34.     The Court has independently reviewed these Findings and Conclusions and has

   determined that they should be issued as the ruling of the Court as Findings and Conclusions that

   supplement the Plan.

           35.     Sufficient cause exists to abrogate the stay of the effect of this Confirmation Order

   in accordance with Bankruptcy Rule 3020(e).

           36.     The findings of fact and conclusions of law set forth herein constitute the Court’s

   findings of fact and conclusions of law pursuant to FED. R. BANKR. P. 7052, made applicable to

   this proceeding pursuant to FED. R. BANKR. P. 9014. To the extent any findings of fact constitute




                                                       8
Case 19-11775 Doc 182 Filed 06/08/20 Entered 06/08/20 14:07:57 Main Document Page 9 of 9




   conclusions of law, they are adopted as such. To the extent any conclusions of law constitute

   findings of fact, they are adopted as such.

          New Orleans, Louisiana, June 8, 2020.




                                                      MEREDITH S. GRABILL
                                                 UNITED STATES BANKRUPTCY JUDGE



                                                       Submitted by:

                                                       STERNBERG, NACCARI & WHITE, LLC

                                                       By: s/ Ryan J. Richmond
                                                       Ryan J. Richmond (La. Bar No. 30688)
                                                       17732 Highland Road, Suite G-228
                                                       Baton Rouge, LA 70810
                                                       Tel. (225) 412-3667
                                                       Fax (225) 286-3046
                                                       ryan@snw.law

                                                             AND

                                                       GERDES LAW FIRM, LLC

                                                       By: s/ Markus E. Gerdes
                                                       Markus E. Gerdes (LBR# 30517)
                                                       106 North Cypress Street
                                                       P.O. Box 2862
                                                       Hammond, LA 70404
                                                       (985) 345-9404 Phone
                                                       (985) 543-0434 Fax
                                                       Markus@gerdeslaw.net

                                                       Co-Counsel for Mr. Camper, LLC d/b/a Yogi
                                                       Bear’s Jellystone Park Camp Resort




                                                   9
